          Case 2:20-cv-01503-RSM-SKV Document 124 Filed 06/09/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9
     NXP USA INC., et al.,
10
                              Plaintiffs,               Case No. C20-1503-RSM-SKV
11
            v.                                          ORDER GRANTING MOTION FOR
                                                        ISSUANCE OF LETTERS
12
     IMPINJ INC.,                                       ROGATORY
13
                              Defendant.
14

15          Plaintiffs NXP USA, Inc. and NXP B.V. (NXP) filed a Motion for Issuance of Letters

16   Rogatory pursuant to 28 U.S.C. § 1781 and Federal Rule of Civil Procedure 4(f)(2)(B) and

17   26(b)(1). Dkt. 111. They request that the Court issue Letters Rogatory to the Appropriate

18   Judicial Authority of Taiwan compelling the production of documents from Taiwan

19   Semiconductor Manufacturing Company Limited (TSMC), a Taiwanese corporation. Defendant

20   Impinj, Inc. (Impinj) does not oppose NXP seeking the discovery from TSMC, but argues the

21   Court should not delay resolution of its pending motion for partial summary judgment while

22   NXP attempts to obtain the discovery. Dkt. 116.

23



     ORDER GRANTING MOTION FOR ISSUANCE
     OF LETTERS ROGATORY - 1
           Case 2:20-cv-01503-RSM-SKV Document 124 Filed 06/09/21 Page 2 of 3




 1          Federal courts have the inherent authority to issue Letters Rogatory to obtain discovery

 2   from foreign persons or entities. See United States v. Staples, 256 F.2d 290, 292 (9th Cir. 1958);

 3   United States v. Reagan, 453 F.2d 165, 172 (6th Cir. 1971); Barnes & Noble, Inc. v. LSI Corp.,

 4   No. C11-02709, 2012 WL 1808849, at *1 (N.D. Cal. May 17, 2012); accord 28 U.S.C. §

 5   1781(b)(2). The decision to issue such a request is a matter of discretion. Barnes & Noble, Inc.

 6   v. LSI Corp., 2012 WL 1808849, at *2. Generally, the Court neither weighs the evidence sought,

 7   nor attempts to predict whether it will actually be obtained. Id. (citations omitted). The Court,

 8   instead, considers a request in conjunction with the standards governing the proper scope of

 9   discovery. See id. Under Rule 26(b), parties “may obtain discovery regarding any nonprivileged

10   matter that is relevant to any party’s claim or defense and proportional to the needs of the

11   case[.]” Fed. R. Civ. P. 26(b)(1).

12          Plaintiffs assert they seek information directly relevant to their ability to prove their

13   claims of patent infringement and to contest Defendant’s patent exhaustion defense. They

14   identify the information sought as critical and not available by other means, and explain how the

15   information extends beyond issues relating to Defendant’s pending motion for partial summary

16   judgment. See Dkts. 111, 119. Defendant, as stated above, raises no objection to the discovery

17   requests and asks only that the Court not delay resolution of its pending motion for partial

18   summary judgment.

19          Given the asserted relevance of the discovery to Plaintiffs’ patent infringement claims

20   and the absence of an objection to the request on that basis, the Court finds no need to consider

21   the current motion in relation to the pending motion for partial summary judgment. Further

22   considering the request for discovery in conjunction with Rule 26(b), the Court herein GRANTS

23   Plaintiffs’ Motion for Issuance of Letters Rogatory. Dkt. 111. The Court shall issue the



     ORDER GRANTING MOTION FOR ISSUANCE
     OF LETTERS ROGATORY - 2
          Case 2:20-cv-01503-RSM-SKV Document 124 Filed 06/09/21 Page 3 of 3




 1   proposed Letters Rogatory in a form modified to reflect the relevance of the discovery to

 2   Plaintiffs’ patent infringement claims and omit reference to Defendant’s patent exhaustion

 3   defense.

 4          Dated this 9th day of June, 2021.

 5

 6
                                                         A
 7                                                       S. KATE VAUGHAN
                                                         United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION FOR ISSUANCE
     OF LETTERS ROGATORY - 3
